RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–7, 9–17, 19 and 20 are pending in this application.
Claims 8 and 18 are canceled.
Claims 1–7, 9–17, 19 and 20 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–7, 9–17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 claim “(f) providing, by the device, notification of the determination” and “provide a notification of the determination” respectively. There are two determinations that are made within claims 1 and 11 in steps (c) regarding a metric about use of the plurality of APIs and another determination made in ( e ) regarding the use of the plurality of APIs of the plurality of micro services is within a predetermined range of a threshold. It is ambiguous as to which of the two determination the step “(f)” is referring to, or whether the determination is referring to both. Claim 11 includes similar limitations. Therefore, claims 1 and 11 are indefinite due to ambiguity.

Dependent claims 2–7, 9, 10, 12–17, 19 and 20 are similarly rejected.
Response to Arguments
Applicant’s arguments, see pages 6–9, filed 5/31/2022, with respect to the rejection(s) of claim(s) 1–7, 9–17, 19 and 20 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Gamez-Diaz et al. ("Towards SLA-Driven API Gateways", September 2015)*, Chatterjee (10,511,690), O'Shea et al. (2014/0330937), Wu et al. (2019/0102717), and Bender et al. (2019/0166125).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 11, 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Gamez-Diaz et al. ("Towards SLA-Driven API Gateways", September 2015) in view of Chatterjee (10,511,690).
Regarding claims 1 and 11, Gamez-Diaz reference teaches A method for monitoring service level compliance of an entity's use of application programming interfaces of a service (Section 1 Fig. 1), the method comprising:
(a) identifying, by a device in communication with one or more clients of an entity and one or more servers hosting a service, a service level definition for the service used by the entity, the entity and the device separate from the one or more servers hosting the service (p.2; Fig. 1, API Gateway [device] maintains SLAs for API provider [servers hosting service used by the entity] providing API services to API consumer [clients of an entity] as shown; Fig. 2, service level agreements can include certain types of service level definitions, i.e. 1000 API calls per day),
the service comprising a plurality of micro services having a plurality of application programming interfaces (APIs), the service level definition comprising one or more thresholds regarding use by the entity of the plurality of APIs of the plurality of micro services (Fig. 2, i.e. 1000 API calls per day can be a threshold of usage by the entity; however, Gamez-Diaz does not identify that the services being rendered is "micro services having a plurality fo application programming interfaces" explicitly);
(b) receiving, by the device, (i) a plurality of requests to access one or more APIs of the plurality of APIs of the plurality of micro services from the one or more clients of the entity (Figs. 1 and 2, API consumer, via API gateway managing SLA, can request/access APIs by API providers; however, Gamez-Diaz does not identify that the underlying APIs are of the micro services type) and
(ii) a plurality of responses to the plurality of requests from the one or more APIs of the plurality of micro services of the service to the one or more clients (Fig. 1);
(c) determining, by the device, a metric about use of the plurality of APIs of the plurality of micro services by the one or more clients of the entity based at least on the plurality of requests and the plurality of responses; (d) comparing, by the device, the metric about the use of the plurality of APIs of the plurality of micro services to the one or more thresholds of the service level definition; (e) determining, by the device, that the use of the plurality of APIs of the plurality of micro services is within a predetermined range of a threshold of the one or more thresholds of the service level definition (Figs. 1 and 2, API gateway can determine whether a particular paying entity has exceeded or not exceeded a quota of API access based on tier of service by API providers, for example - perhaps staying within a range of 0 to 1000 API calls per day); and
(f) providing, by the device, notification of the determination (Figs. 1 and 2, the entity using the API provider services that have quotas would receive accounting of their actual usage so that the API provider can determine whether the entity has exceed the alloted quota or not, for example).
However, Gamez-Diaz reference does not explicitly teach the service comprising a plurality of micro services having a plurality of application programming interfaces (APIs), the service level definition comprising one or more thresholds regarding use by the entity of the plurality of APIs of the plurality of micro services;
Chatterjee from the same field of endeavor teaches the service comprising a plurality of micro services having a plurality of application programming interfaces (APIs), the service level definition comprising one or more thresholds regarding use by the entity of the plurality of APIs of the plurality of micro services (Fig. 1; Abstract, gateway A providing API services on nodes sitting behind said A to client device 103 can comprise a plurality of microservices);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gamez-Diaz reference using Chatterjee to employ microservice architecture specifically for use within the service oriented architecture system of Gamez-Diaz because of the various advantages microservice architecture offers over regular service oriented architectures - one being the less resources needed/expanded to provide particular services using microservice architecture compared to a regular service oriented architecture.

Regarding claims 6 and 16, Gamez-Diaz reference and Chatterjee teach the limitations of claims 1 and 11 respectively. Gamez-Diaz further teaches wherein (c) further comprises recording information comprising one or more of the following: a number of requests per time period (Fig. 2, 1000 APIs per day), a number of requests that succeed per time period, a number of requests that fail per time period, a response time per request .

Regarding claims 7 and 17, Gamez-Diaz reference and Chatterjee teach the limitations of claims 1 and 11 respectively. Chatterjee further teaches wherein the predetermined range of the threshold comprises a percentage of the threshold (col. 5 ll. 57-67, SLA threshold can constitute a baseline within a percentile response time, such as 90th percentile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Gamez-Diaz reference using Chatterjee to provide certain guarantees regarding the SLA and various parameters that may affect the SLA (Gamez-Diaz under Section 4 for the various described "Challenges" near the end of the section describes motivations as to why one would be interested in providing different types of guarantees, including various timing guarantees or more "fine-grained configuration" that supports metrics "than the requests amount" and mentions actual hardware resource usages that may affect performance of underlying API servers).

Claims 2 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Gamez-Diaz et al. ("Towards SLA-Driven API Gateways", September 2015) in view of Chatterjee (10,511,690), and further in view of O'Shea et al. (2014/0330937).
Regarding claims 2 and 12, Gamez-Diaz reference and Chatterjee teach the limitations of claims 1 and 11 respectively. However, the teachings do not explicitly teach wherein (a) further comprises identifying the service level definition based on an identifier of the entity and an identifier of the service.
O'Shea from the same field of endeavor teaches wherein (a) further comprises identifying the service level definition based on an identifier of the entity and an identifier of the service (¶54, multiple service level agreements each having different identifiers for each SLA, being generated by a singular entity is disclosed; the entity can be identified via an identifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using O'Shea to easily identify to which entity/customer/user a particular SLA belongs to, when there may be plurality of SLAs for plurality of entities and even plurality of SLAs for just one entity/customer/user. Having the ability to identify exactly which requesting entity, would have yielded knowing exactly which nodes providing microservices would be contributing the most to violation of SLA terms, such as metric including the response time index.

Claims 3, 9, 10, 13, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Gamez-Diaz et al. ("Towards SLA-Driven API Gateways", September 2015) in view of Chatterjee (10,511,690), and further in view of Wu et al. (2019/0102717).
Regarding claims 3 and 13, Gamez-Diaz reference and Chatterjee teach the limitations of claims 1 and 11 respectively. However, the teachings do not explicitly teach wherein (a) further comprises configuring, by the device, one or more policies based at least on the service level definition.
Wu from the same field of endeavor teaches wherein (a) further comprises configuring, by the device, one or more policies based at least on the service level definition (¶31, SLA enforcement can be based on policy guidelines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Wu to predetermine possible actions via policy upon determining that some parameter of SLA metrics has been triggered. Such predetermined possible actions based on policy would resolve any determined actions via policy much quicker to resolve compared to manual intervention to resolve such triggered SLA metrics.

Regarding claims 9 and 19, Gamez-Diaz reference and Chatterjee teach the limitations of claims 1 and 11 respectively. However, the teachings do not explicitly teach wherein a threshold of the one or more thresholds corresponds to a micro service of the plurality of micro services.
Wu from the same field of endeavor teaches wherein a threshold of the one or more thresholds corresponds to a micro service of the plurality of micro services (¶33, microservice task actions can be measured against performance thresholds; claim 1, threshold associated with a potential impact to the SLA, for example, as per claim 4, the microservices usage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Wu to predetermine possible actions via policy upon determining that some parameter of SLA metrics has been triggered. Such predetermined possible actions based on policy would resolve any determined actions via policy much quicker to resolve compared to manual intervention to resolve such triggered SLA metrics.

Regarding claims 10 and 20, Gamez-Diaz reference and Chatterjee teach the limitations of claims 1 and 11 respectively. However, the teachings do not explicitly teach wherein (f) further comprises throttling, by the device responsive to the determination, one or more subsequent requests to one or more APIs of the plurality of APIs.
Wu from the same field of endeavor teaches wherein (f) further comprises throttling, by the device responsive to the determination, one or more subsequent requests to one or more APIs of the plurality of APIs (¶26, based on determination of crossed threshold alarms based on potential SLA impact, which may result in actual SLA performance degradation due to critical capacity reduction, the system may initiate capacity auto-scaling to resolve the performance degradation issue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Wu to predetermine possible actions via policy upon determining that some parameter of SLA metrics has been triggered. Such predetermined possible actions based on policy would resolve any determined actions via policy much quicker to resolve compared to manual intervention to resolve such triggered SLA metrics.

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Gamez-Diaz et al. ("Towards SLA-Driven API Gateways", September 2015) in view of Chatterjee (10,511,690), and further in view of Bender et al. (2019/0166125).
Regarding claims 4 and 14, Gamez-Diaz reference and Chatterjee teach the limitations of claims 1 and 11 respectively. However, the teachings do not explicitly teach wherein (a) further comprises obtaining, by the device, the service level definition from a third party providing the service on a remote server.
Bender from the same field of endeavor teaches wherein (a) further comprises obtaining, by the device, the service level definition from a third party providing the service on a remote server (¶3, cloud vendor, being a third party, can provide services to a user of cloud computing service, for example; such services come with service level agreements that are serviced by the cloud vendor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Bender to use cloud vendors as providers of services with particularly measured SLA metrics so that the advantages that come with using third party cloud vendors are harnessed, which include advantages such as being able to scale services on demand.

Regarding claims 5 and 15, Gamez-Diaz reference and Chatterjee teach the limitations of claims 1 and 11 respectively. However, the teachings do not explicitly teach wherein (a) further comprises obtaining, by the device, the service level definition from a third party providing the service on a remote server.
Bender from the same field of endeavor teaches wherein (a) further comprises obtaining, by the device, the service level definition from a third party providing the service on a remote server (¶3, cloud vendor, being a third party, can provide services to a user of cloud computing service, for example; such services come with service level agreements that are serviced by the cloud vendor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Bender to use cloud vendors as providers of services with particularly measured SLA metrics so that the advantages that come with using third party cloud vendors are harnessed, which include advantages such as being able to scale services on demand.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAE KIM/
Examiner, Art Unit 2458                                                                                               

/KEVIN T BATES/             Supervisory Patent Examiner, Art Unit 2458